DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 10265872) in view of Li et al. (US 20170045187), Li (US 20140085896), and Hermes, III (US 20160111029). 
Re claim 1, Wagner et al. teaches:
	A robot (10);
a controller controlling the robot and causing the robot to operate in a plurality of operation modes (col 3, lines 5+ teaches a controller); 
a display device that is caused to operate in patterns in accordance with the operation modes by the controller and having a cover (lighting system 34 and col 3, line 45+ wherein it is in the robot as it is secured thereto);  
a cover that transmits light (FIG. 3).  Though silent to a fixing part at a recessed position along the outer surface of the robot to fix the display device, FIG. 3 shows the light attached to the outer surface and thus it would have been obvious to have a fixing part to secure.
Wagner et al. teaches that the display device comprises:
a tape shaped base part disposed along an outer surface of the robot with light emitting parts provided on the base part (the lighting can be interpreted as having a base part/ side and as there are lighting provided it would have been obvious that it has emitting parts.  A fixture part is obvious for attaching the lighting to the robot (FIG. 3 and the LEDs on the base part of the ring that is attached to the robot).  “Tape” shaped is sufficiently broad and it interpreted to read on the shape of Wagner et al.
Wagner teaches the cover (FIG. 3 and col 3, lines 48+) 
Though Wagner et al. is silent to explicitly teaching a “tape shaped” base part, fixing part provided at a position recessed from an outer surface of the robot along the outer surface of the robot and to which the display device is fixed, and that the cover lies flush with an outer surface of the robot,  
Li et al. teaches a flexible cover that covers the display device, a tape shaped base part, and a flexible lighting string that has light emitting parts on the base to be protruded from the base part (FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to use a conventional/ traditional LED/ lighting stripe/ string design for ease of use/ manufacture, ease of sourcing, acceptability in the art, etc.
Wagner/ Li et al. are silent to the flush mounting and the fixing part as recited.  
Li teaches traditional fixing means such as removable adhesive on the back of flexible waterproof lighting strips (paragraph [0168]+).
Prior to the effective filing date it would have been obvious to combine the teachings for the benefits an ease of traditional fixing means. The fixing part can be interpreted as where the adhesive attaches or the adhesive itself.
Wagner/ Li et al./ Li are silent to the recited flush mounting. Flush mouthing is an obvious expedient for design variation/ aesthetics, etc.
Hermes III teaches a light strip (flexible) that is flush with the surface of the substrate when it is received in the channel (paragraph [0008]+).  
Prior to the effective filing date it would have been obvious to combine the teachings for flush mounting, for aesthetics and to not catch things on the light stripe/ protrude therefrom by having it flush mounted.
Re claim 4, the LEDs are interpreted as longitudinally fixed as they are spaced out from each other along the length of the strips in a horizontal direction. 
Re claim 7, Wagner et al. teaches the base would over the arm circumference (FIG. 3).  
Re claim 8, though silent to a cable, it would have been obvious to have a cable or functionally equivalent means to connect to the controller to the lighting in order to control the lighting. Li teaches plugs (FIG. 3+). 
Re claim 9, though silent to elastic, it would have been obvious to have an elastic material for ease of use/ application for form fitting for example.
Re claim 11, Wagner et al. teaches colored LEDs (FIG. 3) and the selection of a plurality or single color is an obvious expedient based on desired optical effect, costs, appearances, etc.
Re claim 12, Wagner et al. teaches different color LEDs (FIG. 3).
Re claim 13, though silent to alternative screw fastening, the use of an alternative and well known fastening means would have been an obvious expedient for expected results including secure fastening and unscrewing for removability.
Re claim 14, though silent to a recessed “groove” part for the base, the Examiner notes it would have been an obvious matter of design variation (flush mounting) to do so in order to provide a grove to fix the display device, as taught by the flush mounting of Hermes, III, wherein a groove is an obvious expedient to house the lighting.
Re claim 15, adhesive is discussed above.  
Re claim 16-17 Li et al. teaches such limitations via the diffusing strip 3.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a preferred light output using known methods to have known results. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al./ Li/ Hermes, III, as discussed above, in view of Doll (US 20190234568).
The teachings of Wagner et al./ Li et al./ Li/ Hermes, III have been discussed above but are silent to the controller/ electronics being connected to the display with a cable.
Doll teaches such limitations (FIG. 16).
Prior to the effective filing date it would have been obvious to combine the teachings to have a known way to connect a controller with the light strip which also permits the electronics to be separate (at the end of the strip) for aesthetics or system constraints.   
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al./ Li/ Hermes, III, as discussed above, in view of Tomassini (US 20170006414).
Re claims 9-10, though Wagner et al./ Li et al./ Li/ Hermes, III are silent to elastic covers that expand and contract as recited, Tomassini generally teaches a bracelet with a cover of ring like shape that is expanded and contractible and functions as a fixture with elastic force (claim 1 teaches an LED within a bracelet with light permeable sections which make the bracelet elastic and wearable. Prior to the effective filing date it would have been obvious to combine the teachings to use to use elastic to make ease of removal and insertion of the display device.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al./ Li/ Hermes, III, as discussed above, in view of Amenduni Gresele (US 20120201104). 
Re claims 9-10, though Wagner et al./ Li et al./ Li/ Hermes, III are silent to elastic covers that expand and contract as recited and the elastic force as recited,  Amenduni Gresele teaches a display device 3 with an elastic material cover 2 that provides an elastic force enabling expansion.  
Prior to the effective filing date it would have been obvious to combine the teachings to use to use elastic to make ease of removal and insertion of the display device on the robot arm.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al./ Li/ Hermes, III, in view of Eash (US 2006086888).
Re claim 13, though Wagner et al./ Li et al./ Li/ Hermes, III are silent to screws, Eash teaches adhesives and screws can be used (paragraph [0023] +). The fixing part can be interpreted as where the display device rests, such as in a channel for flush mounting.  
Prior to the effective filing date it would have been obvious to combine the teachings to use an alternative means for securing to a surface.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al./ Li/ Hermes, III, as discussed above, in view of Bobbo et al. (US 20150330584).
Re claim 14, though Wagner et al./ Li et al./ Li/ Hermes, III are silent to a recessed part to house the base, Bobbo et al. teaches such limitations via a light strip carrier that has a flexible carrier member with recessed part for the LED strip (FIG. 1+).
Prior to the effective filing date it would have been obvious to have such on an outer robot surface for flexible securing of the light strip, as an alternative means to adhesive which can leave residue, subject to the environment, and is not as easy to remove the light strip as opposed to the recessed/track.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Li et al./ Li/ Hermes, III, as discussed above, in view of Halliburton et al. (US 20150051026). 
Re claim 14, though Wagner et al./ Li et al./ Li/ Hermes, III are silent to a recessed groove part to house the base.
Halliburton et al. teaches that the led strip can be put in a recessed groove for protection and can also then be covered for added protection.
Prior to the effective filing date it would have been obvious to have the led strip (base) on a groove, so that it is protected from damage/ can be flush mounted, such as for aesthetics, durability, etc.

Additional Remarks
The Examiner notes that fixing parts (adhesive) that extend the length of the strip are known (Gold US 20140063790 at paragraph [0005] and [0040]).  Flush mounting and not flush mounting LED/ lighting strings/ strips are an obvious issue of design variation, and adhesives for attachment are notoriously known in the art, such as removable adhesives.  Additionally, having the flush with the outside surface versus slightly protruding is merely a design variation as well, as doing so does not provide any unexpected results and is not imparting criticality to such a feature in terms of functioning as expected, especially in light of both rounded LED covers and planar LED covers.  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the art and rejection above and new art cited above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887